 Case 2:11-bk-39746-RK         Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09                Desc
                                Main Document    Page 1 of 20


 1   CASSANDRA J. RICHEY
     State Bar No. 155721
 2   BARRETT DAFFIN FRAPPIER
     TREDER & WEISS, LLP
 3
     20955 Pathfinder Road, Suite 300
 4   Diamond Bar, California 91765
     (626) 915-5714 – Phone
 5   (972) 661-7726 - Fax
     File No. 5673405
 6   cdcaecf@bdfgroup.com
 7
     Attorneys for Secured Creditor
 8   WELLS FARGO BANK, N.A.

 9                        UNITED STATES BANKRUPTCY COURT
                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10

11   In re:                                            CASE NO.:          2:11-bk-39746-RK
     BARBARA JO BAIZ RODRIGUEZ
12                                                     CHAPTER:           11

13                                                     NOTICE OF TERMINATION OF AUTOMATIC
                                      Debtor.          STAY PURSUANT TO CLAIM TREATMENT
14
                                                       STIPULATION AND DEBTOR’S THIRD
15                                                     AMENDED CHAPTER 11 PLAN

16                                                     Subject Property:
                                                       14773 Tamarix Drive
17                                                     Hacienda Heights, CA 91745
18

19

20
            TO DEBTOR, DEBTOR’S COUNSEL, THE U.S. TRUSTEE, AND ALL INTERESTED
21
     PARTIES:
22
            NOTICE IS HEREBY GIVEN that, pursuant to the terms of the Order Approving Stipulation
23
     Re Objection of Class 3 Creditor, Wells Fargo Bank, N.A. to Confirmation of Debtor’s Third Amended
24
     Chapter 11 Plan (“Order”), entered by the Court on February 3, 2014 [see, Docket Numbers 249 and
25
     250], the Automatic Stay pursuant to 11 United States Code section 362 is terminated effective April 27,
26
     2019 to allow WELLS FARGO BANK, N.A. (“Secured Creditor”) to enforce its foreclosure remedies
27
     under the Loan Documents and applicable state law against the collateral described in that certain Deed
28


                                                        1
 Case 2:11-bk-39746-RK           Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09                     Desc
                                  Main Document    Page 2 of 20


 1   of Trust recorded on September 5, 2006, as Instrument Number 06 1968104, in the Office of the County

 2   Recorder of Los Angeles County, State of California, with respect to the real property located at 14773
 3   TAMARIX DR., HACIENDA HEIGHTS, CA 91745-4323 (“Subject Property”), and legally
 4   described as follows:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17           Pursuant to the terms of the Order and Debtor’s confirmed Plan, the Debtor was required to

18   tender modified regular mortgage payments to Secured Creditor each month beginning upon the

19   effective date of the Plan. The Debtor was also responsible to maintain property insurance and pay all

20   property tax installments as they become due. In the event the Debtor defaulted under the terms of the

21   Order, Secured Creditor may serve upon Debtor and Debtor's attorney a written notice of default. The

22   Debtor is in material default under the Plan if the Debtor fails within 21 days of the service of such

23   notice of default (plus 3 additional days if served by mail), either: (i) to cure the default or (ii) to obtain

24   from the court an extension of time to cure the default or a determination that no default occurred. A

25   copy of the Order is attached hereto as Exhibit “A” and incorporated herein by reference.
26           On April 2, 2019, a notice of default (“NOD”) was sent by mail to the Debtor, Debtor’s

27   Attorney, and Office of the U.S. Trustee. A copy of said NOD is attached hereto as Exhibit “B” and
28   incorporated herein by this reference. The default of $132,031.73 computed through April 2019 was to


                                                            2
 Case 2:11-bk-39746-RK           Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09               Desc
                                  Main Document    Page 3 of 20


 1   be cured by April 26, 2019. More than twenty-one (21) days have passed since the mailing of said

 2   written NOD, but the Debtor has failed to cure the entire default set forth therein.

 3           Based on the Debtor’s failure to cure the default as required under the Order and confirmed Plan,

 4   the Automatic Stay has terminated effective April 27, 2019, and Secured Creditor may pursue its

 5   foreclosure remedies as to the Subject Property in accordance with the Loan Documents and applicable

 6   state law.

 7                                                             BARRETT DAFFIN FRAPPIER
                                                               TREDER & WEISS, LLP
 8
     DATE: April 30, 2019                            By:       /s/ Cassandra J. Richey
 9                                                             CASSANDRA J. RICHEY
                                                               Attorneys for Secured Creditor
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                           3
Case 2:11-bk-39746-RK   Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09   Desc
                         Main Document    Page 4 of 20




                              EXHIBIT A
     Case 2:11-bk-39746-RK       Doc 250
                                     437 Filed 02/03/14
                                               04/30/19 Entered 02/03/14
                                                                04/30/19 15:30:59
                                                                         17:11:09                 Desc
                                  Main
                                   MainDocument
                                         Document Page 51 of 20
                                                             2



 1   Jerome S. Cohen (SBN 143727)
 2
     Scott P. Layfield (SBN 246481)
     3731 Wilshire Blvd. (Suite 600)                                   FILED & ENTERED
 3   Los Angeles, CA 90010
     Tel. (213) 388-8188                                                     FEB 03 2014
 4
     Fax (213) 388-6188
 5                                                                      CLERK U.S. BANKRUPTCY COURT
     Counsel for Debtor and Debtor in Possession                        Central District of California
                                                                        BY gae        DEPUTY CLERK
 6

 7

 8                          UNITED STATES BANKRUPTCY COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10                                     LOS ANGELES DIVISION

11

12
     In re:                                            Case No. 2:11-bk-39746-RK
13
                                                       Chapter 11
14
     BARBARA J. BAIZ RODRIGUEZ,
15                                                     ORDER APPROVING STIPULATION RE
                                                       OBJECTION OF CLASS 3 CREDITOR,
16
                                       Debtor.         WELLS FARGO BANK, N.A., TO
17                                                     CONFIRMATION OF DEBTOR’S THIRD
                                                       AMENDED CHAPTER 11 PLAN
18

19
                                                       Plan Confirmation Hearing:
20                                                     Date: February 12, 2014
                                                       Time: 11:00 a.m.
21                                                     Ctrm: 1675
22
              ///
23

24            ///

25            ///
26

27

28
                                                   1




                                             EXHIBIT A
     Case 2:11-bk-39746-RK         Doc 437
                                       250 Filed 04/30/19
                                                 02/03/14 Entered 04/30/19
                                                                  02/03/14 17:11:09
                                                                           15:30:59            Desc
                                    Main
                                     MainDocument
                                           Document Page 62 of 20
                                                               2



 1          The Court having considered the stipulation between Debtor and secured creditor Wells
 2
     Fargo Bank, N.A. titled, Stipulation Re Objection Of Class 3 Creditor, Wells Fargo Bank, N.A.,
 3
     To Confirmation Of Debtor’s Third Amended Chapter 11 Plan (“Stipulation”) [Document No.
 4

 5   249 on the Court’s docket], and for good cause appearing, IT IS HEREBY ORDERED that the

 6   Stipulation is approved and directs that the parties comply therewith.
 7
            IT IS SO ORDERED.
 8
                                                ###
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
          Date: February 3, 2014
25

26

27

28
                                                      2




                                              EXHIBIT A
Case 2:11-bk-39746-RK   Doc 437
                            249 Filed 04/30/19
                                      01/31/14 Entered 04/30/19
                                                       01/31/14 17:11:09
                                                                17:10:17   Desc
                         Main
                          MainDocument
                               Document Page
                                           Page71of
                                                  of20
                                                     6




                                EXHIBIT A
Case 2:11-bk-39746-RK   Doc 437
                            249 Filed 04/30/19
                                      01/31/14 Entered 04/30/19
                                                       01/31/14 17:11:09
                                                                17:10:17   Desc
                         Main
                          MainDocument
                               Document Page
                                           Page82of
                                                  of20
                                                     6




                                EXHIBIT A
Case 2:11-bk-39746-RK   Doc 437
                            249 Filed 04/30/19
                                      01/31/14 Entered 04/30/19
                                                       01/31/14 17:11:09
                                                                17:10:17   Desc
                         Main
                          MainDocument
                               Document Page
                                           Page93of
                                                  of20
                                                     6




                                EXHIBIT A
     Case 2:11-bk-39746-RK             Doc 437
                                           249 Filed 04/30/19
                                                     01/31/14 Entered 04/30/19
                                                                       01/31/14 17:11:09
                                                                                17:10:17                   Desc
                                        Main
                                         MainDocument
                                              Document Page
                                                          Page10
                                                               4 of 20
                                                                    6



               4.        Debtor shall be responsible for maintaining real property hazard insurance and
 1

 2   paying real property taxes on the subject property.

 3             5.        Material Default Defined: If Debtor fails to make any payment required under the
 4
     Plan,   01'   to perform any other obligation required under the Plan for more than 14 days after the
 5
     time specified in the Plan, Wells Fargo may serve upon Debtor and Debtor's attorney (if any) a
 6

 7
     written notice of default. The Debtor is in material default under the Plan if the Debtor fails

 8   within 21 days of the service of such notice of default, plus 3 additional days if served by mail,
 9
     either: (i) to cure the default 01' (ii) to obtain from the court an extension of time to cure the
10
     default 01' a determination that no default occurred.
11
               6.        Wells Fargo may not take any action to enforce either preconfirmation obligations
12

13   or obligations due under the Plan, so long as the Debtor is not in material default under the Plan.

14   If the Debtor is in material default under the Plan, Wells Fargo may: (i) take any action pelmitted
15
     under nonbankruptcy law to enforce the terms of the Plan;       01'   (ii) move to dismiss this case or to
16
     convelt this case to a chapter 7 bankruptcy case.
17
               7.        Except as modified herein, the remaining terms of the original Note and Deed of
18

19   Trust will remain viable and in full force and effect.

20             8.        The telIDS of this Stipulation may not be modified, altered, or changed by the
21
     Debtor's Chapter II Plan, any confirmation order thereon, any subsequently filed Amended
22
     Chapter II Plan and confirmation order thereon without the express written consent of the Wells
23

24
     Fargo. The telIDS of this Stipulation shall be incorporated into the Debtor's Chapter II Plan

25   and/or any subsequently filed Amended Chapter II Plan.

26             9.        This Stipulation shall be subject to Bankruptcy Court approval.
27
               10.       Upon entry of the order on this Stipulation, Wells Fargo's Objection shall be
28
                                                          4




                                                  EXHIBIT A
Case 2:11-bk-39746-RK    Doc 437
                             249 Filed 04/30/19
                                       01/31/14 Entered 04/30/19
                                                         01/31/14 17:11:09
                                                                  17:10:17   Desc
                          Main
                           MainDocument
                                Document Page
                                            Page11
                                                 5 of 20
                                                      6




   /s/ Jerome S. Cohen




                                  EXHIBIT A
        Case 2:11-bk-39746-RK                     Doc 437
                                                      249 Filed 04/30/19
                                                                01/31/14 Entered 04/30/19
                                                                                  01/31/14 17:11:09
                                                                                           17:10:17                                     Desc
                                                   Main
                                                    MainDocument
                                                         Document Page
                                                                     Page12
                                                                          6 of 20
                                                                               6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
               Jerome S. Cohen, Attorney At Law, 3731 Wilshire Blvd., Suite 600, Los Angeles, CA 90010

A true and correct copy of the foregoing document entitled (specify): STIPULATION RE OBJECTION OF CLASS
CREDITOR, WELLS FARGO BANK, N.A., TO CONFIRMATION OF DEBTOR’S THIRD AMENDED CHAPTER 11
PLAN will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner indicated below::

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
January 31, 2014, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
" Attorney for Debtor: Jerome S Cohen                            " United States Trustee:
    jsc@jscbklaw.com                                             " Alvin Mar alvin.mar@usdoj.gov
" Attorneys for secured and unsecured creditor                   " United States Trustee (LA)
    Deutsche Bank:                                                   ustpregion16.la.ecf@usdoj.gov
" Laleh Ensafi lensafi@yahoo.com,                                " Attorneys for secured and unsecured creditor Aurora
    Cmartin@pralc.com                                                Bank:
" Joseph Garibyan cmartin@pralc.com                              " Todd S Garan ch11ecf@piteduncan.com
" Bonni S Mantovani cmartin@pralc.com                            " Casper J Rankin ecfcacb@piteduncan.com
" Jeannette Marsala jmarsala@pralc.com,                          " Other Parties:
    cmartin@pralc.com                                            " Ramesh Singh claims@recoverycorp.com
" Lee S Raphael cmartin@pralc.com                                " Mehrdaud Jafarnia bknotice@mccarthyholthus.com,
" Cassandra J Richey cmartin@pralc.com                               mjafarnia@mccarthyholthus.com
" Melissa A Vermillion cmartin@pralc.com                         " Darlene C Vigil cdcaecf@bdfgroup.com
" Attorney for secured creditor Wells Fargo Bank:                " William A Bramley
    Marisol A Nagata cdcaecf@bdfgroup.com                            william.bramley@bramleylaw.com
" Matthew J Pero mpero@afrct.com,                                " James A Judge james@thejudgefirm.com,
    bcruz@afrct.com                                                  anja@thejudgefirm.com

2. SERVED BY UNITED STATES MAIL:
On (date) January 31, 2014, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Judge’s Copy
Honorable Robert N. Kwan
United States Bankruptcy Court
255 E. Temple Street, Room 1682
Los Angeles, CA 90012

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 January 31, 2014               Jessica Ybarra                                                  /s/ Jessica Ybarra
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                 EXHIBIT A
Case 2:11-bk-39746-RK   Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09   Desc
                         Main Document    Page 13 of 20




                              EXHIBIT B
Case 2:11-bk-39746-RK              Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09                               Desc
                                    Main Document    Page 14 of 20


 BARRETT DAFFIN FRAPPIER
 TREDER &        wEISS, LLP                                                                    20955 PATHFINDER ROAD
                                                                                               SUITE 300
 A PARTNERSHIP INCLUDING
 PROFESSIONAL CORPORATIONS                                                                     DIAMOND BAR, CA 91765
                                                                                               TELEPHONE: (626)915-5714
                                                                                               TELECOPIER: (972) 661 - 7726
 ATTORNEYS AND COUNSELORS AT LAW




                                                       April 2, 2019

 Jerome S. Cohen, Esq.
 Cohen & Bordeaux, LLP
 865 S. Figueroa Street
 Suite 1388
 Los Angeles, California 90017

           Re:      In re Barbara Jo Baiz Rodriquez
                     Chapter 11; U.S. Bankruptcy Court Case No. 2:11-bk-39746-RK
                     Secured Creditor: Wells Fargo Bank, N.A.
                     BDF File No.: 5673405
                     Property: 14773 Tamarix Drive, Hacienda Heights, CA 91745

 Dear Counsel:

         This firm represents Wells Fargo Bank, N.A. ("Secured Creditor"), the current beneficiary of
 the first Deed of Trust secured by the real property referenced above.

         According to our client's loan servicing records, the Debtor has failed to make required
 payments pursuant to the terms of the Order Approving Stipulation Re Objection of Class 3
 Creditor to Confirmation of Debtor's Third Amended Chapter 11 Plan entered February 3, 2014.
 The Debtor was required to pay the modified regular mortgage payments to Secured Creditor each
 month beginning the effective date of the Plan. The Debtor was also responsible to maintain
 property insurance and pay all property tax installments as they become due, which the Debtor has
 failed to maintain.

        Our client has advised that as of April 1, 2019, the Debtor is in default under the terms of
 the confirmed plan in the sum of:

             04/01/2015 through 07 /01/2018 Payments at $2,371.80 =                  $ 94,872.00
             08/01/2018 through 04/01/2019 Payments at $3,102.53 =                   $ 27,922.77
             Escrow Advance Shortage =                                               $ 9,236.96
             TOTAL DEFAULT=                                                          $ 132,031.73




                             THIS LAW FIRM IS ACTING AS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT.
                                    ANY INFORMATION WE OBTAIN WILL BE USED FOR THAT PURPOSE.



                                                  EXHIBIT B
Case 2:11-bk-39746-RK           Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09                     Desc
                                 Main Document    Page 15 of 20

 April 2, 2019
 Jerome S. Cohen, Esq.
 NOD - Rodriguez
 Case No. 2:11-bk-39746-RK
 Page 2


 Please see enclosed accounting indicating payments received. Please have your client remit
 payment in the sum of $132,031.73 made payable and sent to: Wells Fargo Home Mortgage, PO
 Box 14507, Des Moines, IA 50306, no later than 5:00 p.m. on April 26, 2019. The above referenced
 loan number should be notated on their payment. If the entire sum is not timely received, Secured
 Creditor will proceed with its state law foreclosure and\or collection remedies.

        Acceptance of partial payments will not constitute a waiver of Secured Creditor's rights to
 pursue the default in the event the partial payments are not enough to cure the entire default.

         If you have any questions, please contact our office.

                                                               Very truly yours,

                                                              /s/ Cassandra J. Richey
                                                               Cassandra J. Richey
                                                               Attorneys for Secured Creditor



 Encl:
 cc: See attached service list.




                         THIS LAW FIRM IS ACTING AS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT.
                                ANY INFORMATION WE OBTAIN WILL BE USED FOR THAT PURPOSE.



                                              EXHIBIT B
            Debtor name: BARBARA JO BAIZ                                             Bk Filing Date: 7/12/2011                                First PP PmtDueDate/Amt: 8/1/2011 / $3657.00




                                  Transaction                   Classified     Classified                         Debtor         Debtor          Amount         Amount         Escrow
                    Date Funds      Amount        Date Funds    Payment       Total Amount Post-Petition         Suspense       Suspense        Applied to     Applied to      Applied
                     Received      Received        Aoolied     Amount DUE       Aoolied     Due Date              Amount         Balance         Principal      Interest      Disbursed
                                                                                                                  $2,038.49      $2,038.49
                     4118/2012        $420.73                                                                      $420.73       $2,459.22
                     512312012        $420.73                                                                      $420.73       $2,879.95
                     6119/2012        $420.73                                                                      $420.73       $3,300.68
                     7/20/2012        $167.88                                                                      $167.88       $3,468.56
                     8/22/2012        $112.15                                                                      $112.15       $3,580.71
                                                                                                                                 $3,580.71
                     9120/2012        $207.35      9/20/2012     $3,657.00      $3,657.00       5/1512011        ($3.449.65j      $131 .06       $1 ,061.77     $2,164.49       $430.74
                     10/24/2012       $211 .35                                                                     $211 .35       $342.41
                                                                                                                                                                                                                     Case 2:11-bk-39746-RK




                      12/7/2012       $240.35                                                                      $240.35        $582.76
                     12/28/2012       $211.35                                                                      $211 .35       $794.11
                     1128/2013        $240.35                                                                      $240.35       $1 ,034.46
                     2/20/2013        $211.35                                                                      $211.35       $1,245.81
                     3122/2013        $211.35                                                                      $211 .35      $1,457.16
                     4119/2013        $211.35                                                                      $211 .35      $1 ,668.51
                     6127/2013        $211.35                                                                      $211 .35      $1,879.86
                      817/2013        $211.35                                                                      $211 .35      $2,091 .21
                     8/26/2013        $211.35                                                                      $211 .35      $2,302.56
                     9112/2013        $211.35                                                                      $211.35       $2,513.91
                                                                                                                                                                                              Main Document




                     1/31/2014        $211 .35                                                                     $211 .35      $2,725.26
                      7/2/2014       $2,371 .80                                                                   $2,371 .80     $5,097.06
                                                   7/312014     $3,657.00       $3,657.00       611512011        ($3 ,657.00)    $1 ,440.06      $1,088.88     $2,157.58       $430.74
                     7/31/2014       $2,371 .80                                                                   $2,371 .80     $3,811.86




EXHIBIT B
                     9/4/2014        $2,371.80                                                                    $2,371 .80     $6,183.66
                                                   9/1512014    ($3.657.00)    ($3,657.00)     6/15/2011          $3,657.00      $9,840.66      ($1 068.68)    ($2 157.58)     ($430.74)
                                                   9/15/2014    ($3.657.00)    <.S3 657.00)    5/15/2011          $3,657.00     $13,497.66      ($1 .061.7i)   ($2 ,164.49)    ($430.74)
                    9/30/2014        $2,371.80                                                                    $2,371 .80    $15,869.46
                     10/9/2014      ($2.371.80)                                                                  ($2 371.80)    $13,497.66
                                                                                                                                                                                                               Page 16 of 20




                    10/22/2014      $2,371.80                                                                     $2,371 .80    $15,869.46
                    12/112014       $2,371 .80                                                                   $2,371 .80     $18,241.26
                    12/3012014       $2 ,371.80                                                                  $2,371 .80     $20,613.06
                    2126/2015        $2,371 .80                                                                   $2,371 .80    $22,984.86
                    2/27/2015        $2,371.80                                                                    $2,371 .80    $25,356.66
                     4/2/2015        $2,371 .80                                                                   $2,371 .80    $27,728.46
                    411312015       ($2.371.80)                                                                  ($2,371.80)    $25,356.66
                    6111/2015        $2,371.80                                                                    $2,371.80     $27,728.46
                    612212015       ($2.371.80)                                                                  ($2,371.80)    $25,356.66
                    6129/2015        $2,371.80                                                                    $2,371 .80    $27,728.46
                    7/10/2015       ($2,371.80)                                                                  ($2 371.80)    $25,356.66
                                                                                                                                                                                             Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09




                                                  8/13/2015     $3,657.00       $3,657.00      5/1512011         ($3,657.00)    $21,699.66      $1 ,061 .77    $2,164.49       $430.74
                    8/2612015     ($91,837.43)    8/26/2015                   ($91 837.43)                                      $21 ,699.66    ($91.837.43)
                    8126/2015       $91 ,837.43   8/2612015     $3,657.00      $90,059.58      611512011         $1 ,777.85     $23,477.51                     $73,455.90     $16,603.68
                                                  8126/2015                     $999.99                          ($999.99)      $22,477.52
                                                                                                                                                                                                                     Desc




            Case Number: 11-39746                                                                                                                                             Page 1 of 2
            Debtor name: BARBARA JO BAIZ                                           Bk Filing Date: 7/12/2011                               First PP PmtDueDate/Amt: 8/1/2011 / $3657.00




                                  Transaction                   Classified    Classified                        Debtor         Debtor         Amount         Amount         Escrow
                    Date Funds      Amount        Date Funds    Payment      Total Amount Post-Petition        Suspense       Suspense       Applied to     Applied to      Applied
                     Received      Received        Aoolied     AmountDuE       Aoolied     Due Date             Amoun1         Balance        Princioal      Interest      Disbursed
                                                   8/26/2015                    $749.92                         ($749.92)     $21,727.60
                                                   8/26/2015                     $27.94                          ($27.94)     $21,699.66
                                                   812712015                  ($66.501.58)                                    $21,699.66     ($66,501.58)
                                                   8127/2015                   $66,501.58                                     $21,699.66      $66,501 .58
                                                   8/27/2015                  ($73,455.90)                                    $21,699.66                    ($73,455.90)
                                                   9/11/2015                   $2,371.80       5/1/2014         ($2,371.80)   $19,327.86      $2,371.80
                                                   9/11/2015                   $2,371 .80      6/1/2014        ($14 230.80)    $5,097.06      $2,371.80
                                                   9/11/2015                   $2,371 .80      7/112014                       $5,097.06       $2,371 .80
                                                   9/11/2015                   $2,371 .80      8/1/2014                       $5,097.06       $2,371 .80
                                                                                                                                                                                                                  Case 2:11-bk-39746-RK




                                                   9/11/2015                   $2,371.80       9/1/2014                       $5,097.06       $2,371 .80
                                                   9/11/2015                   $2,371.80      10/1/2014                       $5,097.06       $2,371.80
                                                   9/11/2015                   $2,371 .80     11/1/2014                       $5,097.06       $2,371.80
                                                   9/11/2015                   $2,371.80      121112014        ($2,371.80)    $2,725.26       $2,371.80
                                                   9/11/2015                   $2,371.80       1/1/2015        ($2 ,371.80)     $353.46       $2,371.80
                                                                                                                                $353.46
                      10/512015      $2,371.80                                                                  $2,371 .80    $2,725.26
                     10/16/2015     ($2,371.80)                                                                ($2,371.80)      $353.46
                     11/3/2015       $2,371.80                                                                  $2,371 .80    $2,725.26
                                                  11/2412015                   $2,371.80      2/1/2015         ($2,371.80)      $353.46       $2,371 .80
                                                                                                                                                                                           Main Document




                                                   1/2512016                   ($506.41)                         $506.41       $859.87                                     ($506.41)
                                                    1/9/2017                   (SG25.57)                         $625.57      $1,485.44                                    ($625.57)




EXHIBIT B
                                                                                                                                                                                                            Page 17 of 20
                                                                                                                                                                                          Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09
                                                                                                                                                                                                                  Desc




            Case Number: 11-39746                                                                                                                                          Page 2 of 2
Case 2:11-bk-39746-RK      Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09             Desc
                            Main Document    Page 18 of 20




                                 CERTIFICATION OF SERVICE

   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

          I am a resident of the County aforesaid; I am over the age of eighteen years and
   not a party within entitled action; my business address is 20955 Pathfinder Road, Suite
   300, Diamond Bar, California 91765.

          On the 2nd day of April 2019, I served the within written Default Notice by
   either placing a true copy thereof enclosed in a sealed envelope either with first class
   postage, certified mail return receipt, or electronic mail thereon fully prepaid, in the
   United States mail at Diamond Bar, California, addressed as follows:

    DEBTOR                                            ATTORNEY FOR DEBTOR
    BARBARA JO BAIZ RODRIGUEZ                         JEROME S COHEN
    PO BOX 90184                                      865 S FIGUEROA STREET
    CITY OF INDUSTRY, CA 91715                        SUITE 1388
                                                      LOS ANGELES, CA 90017
    U.S. TRUSTEE
    DARE LAW                                          ATTORNEY FOR DEBTOR
    HATTY K YIP                                       JEROME S. COHEN
    OFFICE OF THE UNITED STATES TRUSTEE               315 W 9TH STREET, STE. 501
    915 WILSHIRE BLVD., SUITE 1850                    LOS ANGELES, CA 90015-4207
    LOS ANGELES, CA 90017



          I certify under penalty of perjury under the laws of the United States that the
   foregoing is true and correct.

          Executed on April 2, 2019, at Diamond Bar, California.




                                       'RiffiARD JAMN




                                      EXHIBIT B
        Case 2:11-bk-39746-RK                     Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09                                      Desc
                                                   Main Document    Page 19 of 20


                                         PROOF OF SERVICE OF DOCUMENT


I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
20955 Pathfinder Road, Ste 300, Diamond Bar, CA 91765

A true and correct copy of the foregoing document entitled (specify): NOTICE OF TERMINATION OF AUTOMATIC STAY
PURSUANT TO CLAIM TREATMENT STIPULATION AND DEBTOR’S THIRD AMENDED CHAPTER 11 PLAN will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
04/30/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Jerome S Cohen jsc@cohenbordeaux.com, bordeaux.ecf@gmail.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 04/30/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Judge: Hon. Robert N. Kwan, U.S. Bankruptcy Court, 255 E. Temple St., Suite 1682, Los Angeles, CA 90012
Debtor: Barbara Jo Baiz Rodriguez, PO Box 90184, City of Industry, CA 91715
Debtors Attorney: Jerome S Cohen, 865 S Figueroa Street, Suite 1388, Los Angeles, CA 90017




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 04/30/2019                           CASSANDRA J. RICHEY                                       /s/ Cassandra J. Richey
 Date                                  Type Name                                                Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:11-bk-39746-RK                     Doc 437 Filed 04/30/19 Entered 04/30/19 17:11:09                                      Desc
                                                   Main Document    Page 20 of 20


CONTINUATION PAGE - 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

William A Bramley william.bramley@bramleylaw.com
Michael Daniels BkECFnotifications@nationstarmail.com
Laleh Ensafi lensafi@yahoo.com, ensafilaw@gmail.com
Oscar Estrada oestrada@ttc.lacounty.gov
Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
Joseph Garibyan joegaribyan@gmail.com, joe.garibyan@swmllp.com
Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
James A Judge james@thejudgefirm.com, anja@thejudgefirm.com
Leslie M Klott Leslie.Klott@carringtonmh.com
Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
Bonni S Mantovani bmantovani@pralc.com;ecfcca@ecf.courtdrive.com
Jeannette Marsala jmarsala@marsalalawfirm.com, jmarsala@marsalalawfirm.com
Erin M McCartney bankruptcy@zbslaw.com, emccartney@ecf.courtdrive.com
Matthew J Pero mpero@afrct.com, bcruz@afrct.com;mrapkine@afrct.com
Casper J Rankin ecfcacb@aldridgepite.com, CJR@ecf.inforuptcy.com
Lee S Raphael ecfcca@ecf.courtdrive.com
Ramesh Singh claims@recoverycorp.com
Hatty K Yip hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
